DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss Plaintiff's appeal for lack of jurisdiction. The court addressed the appeal with the parties during a telephonic hearing held February 7, 2011.
The appeal involves tax, penalties, and interest Defendant imposed in 2010 on Plaintiff's 2005 Internet purchase of untaxed cigarettes from an out-of-state vendor. Plaintiff does not dispute purchasing the cigarettes. Plaintiff mistakenly believed that the cigarettes were not subject to tax. Plaintiff stated that he was not trying to avoid the tax, but was surprised and disappointed to be charged additional amounts on top of the taxes for penalties and interest because he was unaware the tax was owed.
The court explained that it lacks jurisdiction to consider discretionary waivers of penalties and interest and that, because Plaintiff was not challenging the underlying tax, it was without authority to consider Plaintiff's appeal. See generally
ORS 305.560 (2009); Pelett v. Dept. of Rev.,11 OTR 364, 365 (1990). Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed for lack of jurisdiction.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon February 9, 2011. The Court filed and entered this documenton February 9, 2011. *Page 1